Sn the Cited States Court of Federal Clanns

OFFICE OF SPECIAL MASTERS
No. 20-440V
Filed: July 6, 2021

*K * OO * OO * OR * OR * OR * OO
SHERIDAN ANDERSON, * UNPUBLISHED
*K
Petitioner, * Decision on Joint Stipulation;
** Transverse Myelitis (“TM”);
V. * Influenza (“Flu”) Vaccine.
*K
SECRETARY OF HEALTH *
AND HUMAN SERVICES, *
*K
Respondent. **
*K * OO * OO * OR * OR * OR * OO

Lisa Roquemore, Esq., Law Office of Lisa Roquemore, Rancho Santa Margarita, CA, for petitioner.
Mark Hellie, Esq., US Department of Justice, Washington, DC, for respondent.

DECISION ON JOINT STIPULATION!

 

Roth, Special Master:

On April 15,2020, Sheridan Anderson [“Mr. Anderson” or“petitioner’ | filed a petition for
compensation under the National Vaccine Injury Compensation Program.’ Petitioner alleges that

he suffered from Transverse Myelitis (“TM”) after receiving an Influenza (“flu”) vaccine on
August 29, 2017. Stipulation, filed July 6, 2021, at {{ 1-4. Respondent denies that the
immunization caused petitioner’ s injury. Stipulation at] 6.

 

' Although this Decision has been formally designated “unpublished,” it will nevertheless be posted on the
Court of Federal Claims’ website, in accordance with the E-Government Act of 2002, Pub. L. No. 107-347,
116 Stat. 2899, 2913 (codified as amended at 44 U.S.C. § 3501 note (2006)). This means the Decision will
be available to anyone with access to the internet. However, the parties may object to the Decision’s
inclusion of certain kinds of confidential information. Specifically, under Vaccine Rule 18(b), each party
has fourteen days within which to request redaction “of any information furnished by that party: (1) that is
a trade secret or commercial or financial in substance and is privileged or confidential; or (2) that includes
medical files or sumilar files, the disclosure of which would constitute a clearly unwarranted invasion of
privacy.” Vaccine Rule 18(b). Otherwise, the whole Decision will be available to the public. /d.

? National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for ease
of citation, all “§” references to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C. § 300aa
(2012).
Nevertheless, the parties have agreed to settle the case. On July 6, 2021, the parties filed a
joint stipulation agreeing to settle this case and describing the settlement terms.

Respondent agrees to issue the following payment:

A lump sum of $55,000.00 in the form of a check payable to petitioner, Sheridan
Anderson. This amount represents compensation for all damages that would be
available under § 300aa-15(a).

I adopt the parties’ stipulation attached hereto, and award compensation in the amount and
on the terms set forth therein. The clerk of the court is directed to enter judgment in accordance
with this decision.+

IT ISSO ORDERED.

s/ Mindy Michaels Roth
Mindy Michaels Roth
Special Master

 

 

* Pursuant to Vaccine Rule 11(a), entry of judgment can be expedited by each party filing a notice
renouncing the right to seek review.

2
In the Anited States Court of Federal Claims

OFFICE OF SPECIAL MASTERS

 

SHERIDAN ANDERSON,

Petitioner,
Case No. 20-440V (ECF)
V. SPECIAL MASTER ROTH

SECRETARY OF HEALTH
AND HUMAN SERVICES,

Respondent.

 

 

STIPULATION

The parties hereby stipulate to the following matters:

l. Sheridan Anderson, petitioner, filed a petition for vaccine compensation
under the National Vaccine Injury Compensation Program, 42 U.S.C. §§ 300aa-10 to -34
(the “Vaccine Program’). The petition seeks compensation for injuries allegedly related
to petitioner’s receipt of the influenza (‘flu’) vaccine, which is a vaccine contained in the
Vaccine Injury Table (the “Table”), 42 C.F.R. § 100.3(a).

2. Petitioner received the flu vaccine on August 29, 2017.

3. The vaccination was administered within the United States.

4. Petitioner alleges that he sustained transverse myelitis (“TM”) that was
caused by his receipt of the flu vaccine and alleges that he experienced the residual

effects of this injury for more than six months.
5. Petitioner represents that there has been no prior award or settlement ofa
civil action for damages on his behalf as a result of his alleged injuries.

6. Respondent denies that the flu vaccine caused petitioner’s alleged TM or
any other injury or his current condition.

7. Maintaining their above-stated positions, the parties nevertheless now agree
that the issues between them shall be settled and that a decision should be entered
awarding the compensation described in paragraph 8 of this Stipulation.

8. As soon as practicable after an entry of judgment reflecting a decision
consistent with the terms of this Stipulation, and after petitioner has filed an election to
receive compensation pursuant to 42 U.S.C. § 300aa-21(a)(1), the Secretary of Health
and Human Services will issue the following vaccine compensation payment:

A lump sum of $55,000.00 in the form of a check payable to petitioner. This

amount represents compensation for all damages that would be available under

42 US.C. § 300aa-15(a).

9. As soon as practicable after the entry of judgment in this case, and after
petitioner has filed both a proper and timely election to receive compensation pursuant to
42 U.S.C. § 300aa-21(a)(1), and an application, the parties will submit to further
proceedings before the special master to award reasonable attorneys’ fees and costs
incurred in proceeding upon this petition.

10. Petitioner and his attorney represent that compensation to be provided
pursuant to this Stipulation is not for any items or services for which the Program is not

primarily liable under 42 U.S.C. § 300aa-15(g), to the extent that payment has been made

or can reasonably be expected to be made under any State compensation programs,

2
insurance policies, Federal or State health benefits programs (other than Title XLX of the
Social Security Act (42 U.S.C. § 1396 ef seg.)), or by entities that provide health services
on a pre-paid basis.

11. Payment made pursuant to paragraph 8 of this Stipulation and any amounts
awarded pursuant to paragraph 9 of this Stipulation will be made in accordance with
42 U.S.C. § 300aa-15(i), subject to the availability of sufficient statutory finds.

12. The parties and their attorneys further agree and stipulate that, except for
any award for attorneys’ fees and litigation costs, and past unreimbursed expenses, the
money provided pursuant to this Stipulation will be used solely for the benefit of
petitioner as contemplated by a strict construction of 42 U.S.C. § 300aa-15(a) and (d),
and subject to the conditions of 42 U.S.C. § 300aa-15(g) and (h).

13. In return for the payments described in paragraphs 8 and 9, petitioner, in his
individual capacity, and on behalf of his heirs, executors, administrators, successors or
assigns, does forever irrevocably and unconditionally release, acquit, and discharge the
United States and the Secretary of Health and Human Services ftom any and all actions
or causes of action (including agreements, judgments, claims, damages, loss of services,
expenses and all demands of whatever kind or nature) that have been brought, could have
been brought, or could be timely brought in the Cout of Federal Claims, under the
National Vaccine Injury Compensation Program, 42 U.S.C. § 300aa-10 et seg., on
account of, or in any way growing out of any and all known or unknown, suspected or
unsuspected personal injuries to or death of petitioner resulting from, or alleged to have

resulted from, the flu vaccination administered on August 29, 2017, as alleged by

3
petitioner in a petition for vaccine compensation filed on or about April 15, 2020, in the
United States Court of Federal Claims as petition No. 20-440V.

14. If petitioner should die prior to entry of judgment, this agreement shall be
voidable upon proper notice to the Court on behalf of either or both of the parties.

15. Ifthe special master fails to issue a decision in complete conformity with
the terms of this Stipulation or if the Court of Federal Claims fails to enter judgment in
conformity with a decision that is in complete conformity with the terms of this
Stipulation, then the parties’ settlement and this Stipulation shall be voidable at the sole
discretion of either party.

16. This Stipulation expresses a full and complete negotiated settlement of
liability and damages claimed under the National Childhood Vaccine Injury Act of 1986,
as amended, except as otherwise noted in paragraph 9 above. There is absolutely no
agreement on the part of the parties hereto to make any payment or to do any act or thing
other than is herein expressly stated and clearly agreed to. The parties firther agree and
understand that the award described in this Stipulation may reflect a compromise of the
parties’ respective positions as to liability and/or amount of damages, and further, that a
change in the nature of the injury or condition or in the items of compensation sought, is
not grounds to modify or revise this agreement.

17. This Stipulation shall not be construed as an admission by the United States
or the Secretary of Health and Human Services that the flu vaccine caused petitioner’s

alleged TM or any other injury or his current condition.
18. All rights and obligations of petitioner hereunder shall apply equally to
petitioner’s heirs, executors, administrators, successors, and/or assigns.

END OF STIPULATION
Case 1:20-vv-00440-UNJ Document

Respectfilly submitted,

PETITIONER:

’ e ‘

/ , “ve

: tt fi
Lot rad, ZL L7 psc “—"

SHERIDAN ANDERSON

ATTORNEY OF RECORD FOR

PETITIONER: pf
LISA“A. RQOUEMORE

Caunsel fef Petitioner

LawOThce of Lisa A. Roquemore

30021 Tomas Strect, Suite 300
Rancho Santa Margarita, CA 92688
lroquemore@ vac cine- law.com
(949) 622-5572

AUTHORIZED REPRESENTATIVE
OF THE SECRETARY OF HEALTH
AND HUMAN SERVICES:

Dake VWlichlar, DW. oe, WLS, MEN, i
TAMARA OVERBY
Acting Director, Division of Injury
Compensation Programs
Healthcare Systems Bureau
Health Resources and
Services Administration
U.S. Department of Health and
Human Services
5600 Fishers Lane, 08N146B
Rockville, MD 20857

 

Dated; OF log/zoz )

 

37 Filed 07/06/21 Page 6 of 6

AUTHORIED REPRESENTATIVE
OF THE ATTORNEY GENERAL:

AMLddh add Pe A
HEATHER L. PEARLMAN

Deputy Director

Torts Branch, Civil Division

US. Department of Justice

P.O. Box 146

Benjamin Franklin Station

Washington, DC 20044-0146

ATTONEY OF RECORD FOR
RESPONDENT:

Hark K Nelo
bu Near P-2 ww

MARK K. HELLIE

Trial Attorney

Torts Branch, Civil Division
U.S. Department of Justice
P.O. Box 146

Benjamin Franklin Station
Washington, DC 20044-0146
mark. hellie@ usdoj. gov

(202) 616-4208